AO 94 (Rev. 06/09) Commitment to Another District

 

UNITED STATES DISTRICT CoURT

 

for the FEB 1 l 2019
Northem District of Califomia CLERKS:L,‘}.‘;A;\.' v ~;@0,;,3
_ worm-asahi oi§`rgicb:i%?gc%_’,%gg
United States of Amerlca ) SAN JOSE N|A

v. )

David Claire Lohr ) Case No. 19-mj-70197 MAG
)

) Charging District’s
Defendant ) Ca$e NO. MJ 19-00279

coMMITMENT To ANoTHER DISTRlcT

The defendant has been ordered to appear in the Centra| District of Ca|ifornia ,
(ifapplicable) dBl/“’VL@WV\ division. The defendant may need an interpreter for this language:

 

The defendant: Cl will retain an attomey.

d is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district

Dace: 02/11/2019 (/L/\>

Judge ’.r signature

 

Nathanae| Cousins, United States Maqistrate Judqe
Printed name and title

